Jfourti) Court of
                                           Antonio,

                                           June 18,2013


                                       No. 04-13-00365-CR


                                      Adrian GUERRERO,
                                             Appellant


                                                 v.



                                      The STATE of Texas,
                                             Appellee


                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR2352
                         Honorable Philip A. Kazen, Jr., Judge Presiding


                                          ORDER

       The trial court's certification states that this "is a plea-bargain case, and the defendant has
NO right of appeal." We therefore ORDER the trial court clerk to file, within ten days of the
date of this order, a electronic clerk's record containing the following documents:


       1.      All pre-trial motions and the orders on those motions, if any;


       2.     All documents relating to the defendant's plea bargain, including the
               court's admonishments, the defendant's waiver and consent to stipulation
               of testimony, and any other stipulations;


       3.      The judgment;


       4.     All post-judgment motions and the orders on those motions, if any;


       5.     The notice(s) of appeal;


       6.     The trial court's certification of defendant's right of appeal; and


       7.     The criminal docket sheet.